Title: James Madison to William T. Barry, 30 December 1826
From: Madison, James
To: Barry, William T.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpr.
                                
                                Decr. 30. 1826
                            
                        
                        I have duly recd the copy of your Eulogy on Adams Jefferson & Shelby; and I can not return you my
                            thanks without alluding to the particular value given to it by facts which it records; as well as to the additional
                            interest it deserves from the glowing patriotism which pervades it. May I remark at the same time that it has not escaped
                                circumstancial errors which will probably be corrected by a posthumous appearance of papers
                            on the files of one or both of the two Senior Patriots.
                        
                            
                                
                            
                        
                    